Hemphill, Ch. J.
Rice <1- Nichols recovered judgment against Sydney Cummins, and levied execution upon a negro girl named Eliza, in possession of said Sydney. The appellant, Uriah S. Cummins, claimed the slave as his property. On trial, the jury found against the claimant, and tnat the property was subject to the plaintiff’s execution. .The girl appears to have been kept in a somewhat shifting condition between Uriah S. Cummings, the claimant, and his two sons, Sydney and William H. The Court charged fairly and fully as to the law of the case, and the rights of the parties, accruing from possession, &c.
The case turned upon the weight of the evidence and the credibility of the witnesses, &c. These matters are peculiarly within the province of the jury. They have found against the claimant, and there was no such preponderance of evidence in his favor, as to require the verdict to be set aside. The motion for new trial was properly overruled, and the judgment is affirmed.
Judgment affirmed.